The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street Jefferson City, MO  65101
Dear Secretary Blunt:
On May 28, 2002, you submitted to us a summary statement for the referendum to be held on Senate Bill Nos. 915, 710, and 907. The summary statement, prepared pursuant to Section 116.160, RSMo, is as follows:
  Shall Missouri statutes be amended to impose additional sales and use taxes of one-half cent on the dollar and an additional motor fuel tax of four cents per gallon, for highway and transportation purposes until July, 2013, unless extended by a vote of the people, and establish an inspector general within the department of transportation?
Pursuant to Section 116.160, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the referendum or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General